Case: 14-60741      Document: 00513303489         Page: 1    Date Filed: 12/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-60741
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         December 10, 2015
                                                                              Lyle W. Cayce
SANDRA MARIXA AGUILAR,                                                             Clerk


                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 181 484


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Sandra Marixa Aguilar, a native and citizen of El Salvador, petitions this
court for review of the decision of the Board of Immigration Appeals dismissing
as untimely her appeal of the Immigration Judge’s decision denying her
request for asylum.
       An alien who seeks review of a final order of removal must file a petition
with this court “not later than 30 days after the date of the final order of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60741   Document: 00513303489     Page: 2   Date Filed: 12/10/2015


                                No. 14-60741

removal.” 8 U.S.C. § 1252(b)(1); see 28 U.S.C. § 1631.      “This deadline is
jurisdictional.” Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir.
2003). Because Aguilar’s petition for review was not filed within this time
frame, it is DISMISSED for want of jurisdiction.




                                      2